ON APPLICATION FOR REHEARING
Rehearing denied.
SAMUEL, Judge
(concurring in refusal to grant rehearing).
Appellant’s application for rehearing correctly points out that, contrary to what I said in my concurring opinion, the appellant did deny he received the notice of delinquency. That denial is contained in the transcript of the testimony taken in the first trial, a new trial was granted, and all counsel stipulated the testimony taken in the first trial, as transcribed, would be accepted in the second to the same extent as if the witnesses had so testified in the second trial.
However, another examination of the testimony given by appellant’s sister discloses she did not deny having received the notice. As his sister was appellant’s agent, receipt by her would constitute receipt by him and, in view of her failure to deny having received the notice, I remain of the same opinion, that I cannot say the trial court’s conclusion is incorrect.
I respectfully concur in the refusal to grant a rehearing.